ORDER

PER CURIAM.
Floyd Johnson appeals from the judgment entered in the Circuit Court of St. Francois County convicting him of one count of possession of a controlled substance in a correctional institution, in violation of Section 217.360, RSMo 1994. He was sentenced to fifteen years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).